Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered July 17, 1996, which, inter alia, granted defendant Monaco’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The evidence shows that, after the traffic light at the intersection turned green in Monaco’s favor, and after Monaco, who had been stopped at the light, looked to see if she could proceed safely through the intersection, and when she had proceeded almost through the intersection, her vehicle was hit by the vehicle in which plaintiff was a passenger, which was traveling "fast”. Plaintiff admits that she does not know how the accident occurred. Plaintiffs assertions that defendant Monaco was negligent are based on pure speculation and conjecture and are thus insufficient to warrant the denial of defendant Monaco’s motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). Concur—Murphy, P. J., Rosenberger, Ellerin and Nardelli, JJ.